                     UNITED STATES DISTRICT COURT
                                             FOR THE

                          WESTERN DISTRICT OF TENNESSEE

                                  ORDER OF PRODUCTION
                                                               NO:
                                                                        2:16-cv-02862-STA-egb
                                                               USA      Bruce Parks, Jr.
                                                               v.

                                                               AD       Prosequendum
                                                                FOR:    Pretrial Conference

 TO:     Warden
         WCFA
         P.O. Box 679
         Whiteville, TN 38075

 YOU ARE HEREBY COMMANDED to have the person of Bruce Parks, Jr., #418302, by you

restrained of his liberty, as it is said, by whatsoever names detained, together with the day and cause

of his being taken and detained, before the Honorable S. Thomas Anderson, U. S. District Court

Judge, for the Western District of Tennessee, at the room of said Court, in the City of Jackson,

Tennessee, at 1:30 p.m. on the 21st day of August, 2019, then and there to do, submit to, and

receive whatsoever the said Judge shall then and there determine in that behalf; and have you then

and there this writ; further, to hold him in federal custody until disposition of this case and to

produce him for such other appearances as this court may direct.

       ENTERED this the 30th day of July, 2019.



                                                       s/ S. THOMAS ANDERSON
                                                       CHIEF UNITED STATES DISTRICT JUDGE
